Title: To George Washington from William Ramsay, 17 August 1758
From: Ramsay, William
To: Washington, George



Dr Sir
Camp near Rays Town Augt 17, 1758

Nothing of moment has Occurr’d since I came here, otherwise wou’d have inform’d you. The Genl expected ev’ry day, this expectation has existed many. The road up the Allegeny Mountains so far as clear’d (by information) is Steep, Stony & of very difficult access, even Alpine difficultys, attend the lightest carriages How the Artillery &c. will be got up, this & the Laurel Hill, must be left to better judges and time to determine. I am sorry to hear these delays & proceedings gives you so much uneasiness, tho; ’tis owing to your zeal for the common cause & good of your Country, your prudence, your great desire to serve your Country and being not in the last culpable, shou’d & I hope will support you, in this & ev’ry cause you imbark in. I need not tell you that however grating orders are to the brave & active, those of superiors must be obey’d. It is very probable after the Genls arrival, a few days may bring you here. Adieu my Dr Sir & beleive I wish you content & happy & am Your Affect. & obdt Servt

Wm Ramsay

